office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b03 kebriscoe posts-154120-08 uilc date date to davida s parker program analyst appeals tax policy procedure collection processing from pamela wilson fuller branch chief branch procedure administration subject forms 2751-ad as final administrative determinations this memorandum responds to your request for assistance this advice may not be used or cited as precedent facts in a_trust fund recovery penalty tfrp case with a timely protest the assessment statutory expiration date ased is suspended until days from the date the appeals team manager atm approves the case decision by signing form_5402 appeals transmittal and case memo the ased which is suspended during the appeals process begins running on the date of the atm’s signature commonly known as the final administrative determination appeals often secures form 2751-ad trust fund recovery penalty - offer of agreement to assessment and collection this is an agreement form that is secured when all parties agree with the proposed settlement this form is also signed by the atm issue could an appeals team manager’s signature approving a form 2751-ad trust fund recovery penalty - offer of agreement to assessment and collection be deemed to be posts-154120-08 the final administrative determination sufficient to start the running of the statute_of_limitations for assessment under sec_6672 conclusion no an appeals team manager’s signature approving a form 2751-ad trust fund recovery penalty - offer of agreement to assessment and collection cannot be deemed to be the final administrative determination sufficient to start the running of the statute_of_limitations for assessment under sec_6672 law and analysis sec_6672 imposes a penalty against any person required to collect truthfully account for and pay over any_tax imposed by the code who willfully fails to collect or truthfully account for and pay over the tax or who willfully attempts in any manner to evade or defeat the tax sec_6672 as amended by the taxpayer bill of right sec_2 pub_l_no 110_stat_1465 tbor is applicable to proposed assessments made after date it states in pertinent part as follows statute_of_limitations --if a notice described in paragraph with respect to any penalty is mailed or delivered in person before the expiration of the period provided by sec_6501 for the assessment of such penalty determined without regard to this paragraph the period provided by such section for the assessment of such penalty shall not expire before the later of-- a the date days after the date on which such notice was mailed or delivered in person or b if there is a timely protest of the proposed assessment the date days after the secretary makes a final administrative determination with respect to such protest the term final administrative determination is not defined in the statute or its corresponding regulations under the current tfrp procedures appeals is the only function that can make the final administrative determination for purposes of sec_6672 irm b and the date the atm signs the customized form_5402 sustaining the liability constitutes the final administrative determination for purposes of sec_6672 irm when an appeals employee closes any tfrp case that employee must complete a form_5402 i rm see also i r m a form_5402 explains the reasons upon which the final administrative determination is based see form_5402 a form 2751-ad is used only in cases in which each responsible_person agrees with the posts-154120-08 proposed settlement of the tfrp liability i r m it merely identifies the tax periods the type of tax the penalty to be assessed and any overassessment of the penalty it does not provide any explanation as to how these items were determined see form 2751-ad it also contains the following statement which the responsible_party is required to sign once it has been signed the case will not be reopened unless fraud misconduct concealment or misrepresentation of material fact is shown the case may be reopened however if an important mistake in the mathematical calculation is made i also agree that i will not file or prosecute a claim_for_abatement credit or refund for the periods shown other than for any overassessment shown above id a form 2751-ad is used in addition to a form_5402 it is not issued independent of a form_5402 i r m we have previously opined that a closing_agreement on form_866 agreement as to final_determination of tax_liability or form_906 closing_agreement on final_determination concerning specific matters signed by the atm constitutes a final administrative determination at least one federal court which has analyzed forms 2751-ad has held that they do not constitute closing agreements see 846_fsupp_25 d n j in stutz the court held form 2751-ad lacks any reference prescribed by the irs regulations either in the caption or in the text suggesting that the proposed agreement is a final_determination with respect to tax_liability and the clause paralleling the language of sec_7121 barring reopening of the case except in the event of fraud malfeasance or misrepresentation of material fact lacks any reference to the final and conclusive effect respecting liability or to the internal_revenue_code itself id pincite form 2751-ad is not prescribed by the irs to be used as a closing_agreement the form 2751-ad itself does not purport to be a closing_agreement and contains no language suggesting that it represents a taxpayer’s final agreement concerning the tax_liability periods at issue id pincite a form 2751-ad does not constitute a closing_agreement and cannot be issued independent of a form_5402 we conclude therefore that the signing of a form ad by an atm cannot be deemed to be the final administrative determination sufficient to start the running of the statute_of_limitations for assessment under sec_6672 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions regarding this advice please contact the attorney assigned to this case at
